Name: Commission Regulation (EEC) No 2135/85 of 29 July 1985 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 85 Official Journal of the European Communities No L 198/61 COMMISSION REGULATION (EEC) No 2135/85 of 29 July 1985 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 ( 1 ) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of live pigs falling within subheading 01.03 A II b), and for certain products falling within subheading 02.01 A III ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas, in the case of products falling within sub ­ heading 02.06 B I, the refund should be limited to an amount which takes account of the qualitative charac ­ teristics of each of the products falling within this subheading and of the foreseeable trend of production costs on the world market ; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within subheadings 02.06 B I b) 1 and B I b) 5 aa) ; Whereas, because of the conditions of competition in certain third countries, which are traditionally impor ­ ters of products falling within subheadings ex 16.01 A and B, ex 16.02 A II and B III a) 2, the refund for these products should be fixed so as to take this situa ­ tion into account ; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations ; Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Article 4 of Regulation (EEC) No 2768/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 15 of Regulation (EEC) No 2759/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 30 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . 0 OJ No L 282, 1 . 11 . 1975, p . 39 . No L 198/62 Official Journal of the European Communities 30 . 7. 85 ANNEX to the Commission Regulation of 29 July 1985 fixing the export refunds on pigmeat (ECU/100 kg) CCT heading No RefundDescription net weight 01.03 10,00 02.01 28,00 6,00 28,00 Live swine : A. Domestic species : II . Other : b) Other Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 2 . Legs and parts thereof for export to :  the United States of America and Canada  other destinations 3. Fore-ends or shoulders ; parts thereof for export to :  the United States of America and Canada  other destinations 4. Loins and parts thereof for export to :  the United States of America and Canada  other destinations 5. Bellies and parts thereof for export to :  the United States of America and Canada  other destinations 6 . Other : ex aa) Boned or boneless : ( 11 ) Legs or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (a) for export to :  the United States of America and Canada  other destinations 5,00 28,00 6,00 28,00 4,00 22,00 6,00 35,00 30 . 7. 85 Official Journal of the European Communities No L 198/63 (ECU/100 kg) CCT heading No Description Refund 02.01 (cont'd) (22) Fore-ends or shoulders, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (a) for export to :  the United States of America and Canada  other destinations net weight 5,00 30,00 (33) Other legs, fore-ends, shoulders or loins ; parts thereof (a) for export to :  the United States of America and Canada  other destinations (44) Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, frozen or vacuum-packed (a) for export to- :  the United States of America and Canada  other destinations (55) Other bellies and parts thereof, derinded (a) for export to :  the United States of America and Canada  other destinations 5,00 28,00 5,00 28,00 4,00 22,00 02.06 Meat and edible meat offal (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 3 . Hams and parts thereof 5. Loins and parts thereof 6. Bellies and parts thereof 7. Other : ex aa) Boned or boneless : ( 11 ) Hams, fore-ends, shoulders or loins, parts thereof (a) (22) Bellies and parts thereof, derinded (a) b) Dried or smoked : 1 . Hams and parts thereof : (aa) 'Prosciutto di Parma', 'Prosciutto di San Daniele' (b) (bb) Other 32,00 32,00 20,00 32,00 20,00 64,00 47,00 No L 198/64 Official Journal of the European Communities 30. 7. 85 (ECU/100 kg) CCT heading No Description Refund net weight 22,0002.06 (cont 'd) 4. Bellies and parts thereof 5 . Other : ex aa) Boned or boneless : ( 11 ) Prosciutto di Parma, Prosciutto di San Daniele' ; parts thereof (b) 64,00 47,00 ex 16.01 28,00 50,00 34,00 ex 16.02 24,00 (22) Hams, fore-ends, shoulders or loins, parts thereof (a) Sausages and the like, of meat, meat offal or animal blood, suitable for human consumption : A. Liver sausages (f) B. Other (c) : I. Sausages, dry or for spreading, uncooked (d) (f) II . Other (f) Other prepared or preserved meat or meat offal , suitable for human consumption : A. Liver : II . Other B. Other : III . Other : a) Containing meat or offal of domestic swine : 2 . Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 1 1 . Hams or loins (excluding collars) ; parts thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) (g) (bbb) Other (g) for export to :  the United States of America, Canada and Australia  other destinations 22. Collars or shoulders ; parts thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) (g) (bbb) Other (g) for export to :  the United States of America, Canada and Australia  other destinations 22,00 6,00 37,00 22,00 5,00 34,00 30 . 7. 85 Official Journal of the European Communities No L 198/65 (ECU/100 kg) CCT heading No Description Refund net weight ex 16.02 (cont'd) 33 . Other : (aaa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal (e) (g) 17,00 (bbb) Other (g) for export to :  the United States of America, Canada and Australia 4,00  other destinations 24,00 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin (g) for export to :  the United States of America, Canada and Australia 4,00  other destinations 19,00 cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin (g) 10,00 (a) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned. (b) Only those products for which the name is certified by the competent authorities of the produ ­ cing Member State can benefit from this refund. (c) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid. (d) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage . (e) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (f) If composite food preparations (including prepared dishes) containing sausages, are classified under heading No 16.01 because of their composition, the refund is granted only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . (g) The refund on products containing bones is granted on the net weight of the product after deduc ­ tion of the weight of the bones .